PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $156.75 representing the cost of draft beer excise tax stamps purchased by the claimant. Said stamps were not used and became obsolete when claimant ceased to be in the brewing business.
In its Answer, the respondent admits the validity of the claim and joins with the claimant in requesting that judgment be rendered on behalf of the claimant in the amount requested.
Here the State has not been damaged, and retention of the amount paid for the unused stamps would amount to unjust enrichment on the part of the State. Central Investment Corporation vs. Nonintoxicating Beer Commission, 10 Ct.Cl. 182 (1975).
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $156.75.
Award of $156.75.